Citation Nr: 0718134	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-11 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from February 1964 to 
February 1966.  

This matter initially came before the Board of Veteran's 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In July 2004, the Board issued a 
decision on the merits of other issues, and remanded the low 
back service connection issue for additional evidentiary 
development.  In April 2006, the issue was again remanded to 
the RO to schedule the veteran for an additional hearing 
before a Veterans Law Judge, because the Judge who had 
conducted an earlier hearing had since departed Board employ.  
The veteran later cancelled that hearing request in June 
2006.  In May 2007, the veteran wrote that he wished to 
withdraw his appeal for service connection for a low back 
disorder, and requested that his claims folder be returned to 
the RO.  


FINDINGS OF FACT

1.  In May 2007, the veteran affirmatively withdrew his 
appeal for service connection for a low back disorder.

2.  There remains no justiciable case or controversy for 
active consideration by the Board in connection with this 
appeal.  


CONCLUSION OF LAW

The appeal for service connection for a low back disorder is 
dismissed because this issue presents no justiciable case or 
controversy before the Board for appellate review.  
38 U.S.C.A. §§  7102, 7104, 7105, 7107 (West 2002); 38 C.F.R. 
§§  19.4, 20.101, 20.204 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board of Veterans' Appeals promulgates a decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.204(b).

Withdrawal may be by the appellant or by his or her 
authorized representative.  38 U.S.C.A. § 7105(b)(2); 38 
C.F.R. § 20.204(a).

In a written statement, dated in May 2007, the veteran 
indicated that he wished to withdraw his appeal for service 
connection for a low back disorder, and requested that his 
claims folder be returned to the RO.  Based upon the 
foregoing, the Board finds that the veteran has elected to 
withdraw his appeal pursuant to 38 U.S.C.A. § 7105(d)(3) and 
38 C.F.R. § 20.204(b), and has made a specific request in 
writing to withdraw such appeal.  

Accordingly, there is no justiciable case or controversy 
currently before the Board, as contemplated by 38 U.S.C.A. §§ 
7102, 7104, 7107 and 38 C.F.R. § 19.4.  The appeal must 
therefore be dismissed.



ORDER

The appeal for service connection for a low back disorder is 
dismissed.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


